Murdock,
dissenting: I dissent from the above opinion in so far as it allows a deduction for debts ascertained to be worthless and charged off during the taxable years, representing alleged uncol-lectible balances on merchandise accounts. There is nothing in the findings of fact to show that the accounts were “ ascertained to be worthless ” as this Board has interpreted that phrase. We do not Know the financial condition of the creditors, nor any other facts upon which the ascertainment of worthlessness could be based. The goods might have been recoverable and something might have been realized from their sale. Therefore, I am of the opinion that the petitioner has failed to prove the incorrectness of the Commissioner’s determination in regard to this item.